The opinion of the court was delivered by
Bodtne, J.
This is an application to open a judgment by default entered December 26th, 1928, for $112,195.92.
The cause of action is upon two contracts for the purchase of stock in Sloan & Chase, Incorporated, and for money received by the defendants’ testator.
An answer was not filed because defendants’ counsel had ■demanded a bill of particulars which had not been answered. At the same time the judgment was entered, the parties to the present suit were discussing a settlement, and the judgment came as a great surprise.
The decedent’s testator was very ill during the winter and ■spring of 1927. It was during this time that important transactions are said to have occurred leading up to his alleged liability on the contracts for the purchase of stock in Sloan & Chase. A copy of the modification of the original contracts upon which the suit is predicated produced before me is without date and shows no consideration, and if made •at all was made at the time when, as the testimony shows, the decedent was a very sick man.
*510There are, in my judgment, important questions arising from the defense of the case which, under our system, should be heard by a jury.
The defendants shall have twenty days in which to answer!